By the Court, Si-iafter, J.
This is an action of ejectment. The question presented by the record for review involves the construction of a deed given by Pena to Currey and Clarke, January 27th, 1853, and recorded February 19th of the same year. The description of the land intended to be conveyed is as follows :
“ All and singular any of the lands and lots of land embraced within the boundaries of that parcel or tract of land described in a certain deed executed by Manuel Baca to William McDaniel, bearing date on or about the 21st day of August, in the year 1850 ; the said land being in the County of Solano aforesaid, and the boundaries being described on a certain map thereof made by Thomas M. Swan, to which said deed to said McDaniel reference is hereby made for a full and ample description of said land.”
The description in the deed of Baca to McDaniel begins at a point near the centre of the north line of the tract to be conveyed, and proceeds as follows : “ Thence due west to the base of the mountains; thence in a southerly direction three English miles, that is to say, following the base of the mountains in a southerly direction three English miles; thence due east three English miles; thence due north three English miles; thence west to the place of beginning, so as to include three English miles square, or nine square miles of land.”
*444The Swan map is made part of the statement on appeal, and under the adjudged cases both that map and the description given in the deed of Baca to McDaniel, are to be considered part of the deed to be construed. “ When one deed refers to another for a description of the granted premises, it is regarded as of the same effect as if the latter was copied into the deed itself.” (Allen v. Bates, 6 Pick. 460; Foss v. Crisp, 20 Pick. 121.) “ When lines are laid down upon a plan, and are referred to accordingly in a deed, they are to be regarded as givingrthe true description of the parcel as much as if expressly recited in the deed itself.” (Davis v. Rainsford, 17 Mass. 210; Kennebec Purchase v. Tiffany, 1 Me. 219; Thomas v. Patten, 13 Me. 329 ; Bunt v. Holland, 14 Mass. 149 ; Miller v. Cullum, 4 Ala. 576.)
The deed to McDaniel calls : First—For nine square miles; Second—Lying in the form of a square; Third—Included within certain boundaries named. The boundaries as given are courses and distances, aided somewhat as to the westerly side of the tract by reference to physical objects. The initial point is not marked by any monument. The end of the line, described as running due west from the place of beginning, is not indicated otherwise than by saying that it terminates “at the base of the mountain.” The reference here is not to a visible object, but to a point, the exact location of which can never be determined with absolute precision. Witnesses of equal intelligence, after giving to the subject an equal amount of attention, might, and probably would, differ more or less in their conclusions concerning it. The western line is described as running in a southerly direction three English miles, following the base of the mountain; but the exact line of the base is not fixed by any reference to visible objects, nor is there any object named as marking the southern terminus of the western line. The residue of the description is clearly given by courses and distances, and to every practical intent we consider that the entire description is of like character. A plat was produced in evidence at the trial, based upon this description by courses and distances, and it appears as a fact in the case that *445the included area contains nine square miles, the quantity called for by the deed; but it also appears that this result was reached only by a sacrifice of the square form constituting the second call. As between these conflicting requirements in the deed to McDaniel, the description going upon courses and distances must prevail. But the case shows that there is a discrepancy or conflict between the verbal description by courses and distances and the description furnished by the map, and the law governing that conflict is the principal question presented for our consideration.
It appears that the map includes an area larger by nineteen hundred acres than the area embraced in the verbal description by courses and distances, which excess of quantity lies in the form of a parallelogram constituting the southern portion of the map.
The map contains something more than a mere delineation of exterior boundaries. The course and location of the hills on the west side of the tract are given. The general area of the map is subdivided into lots, the positions of which are respectively indicated by interior lines and by numbers,' and the quantity of land embraced in the lots respectively is stated in figures on the face of each lot. The site of the Town or Village of Vacaville is produced upon the plan, and the plan is traversed by roads and streams running in various directions. Not only are these natural and artificial objects represented upon the map, but they fill it to its exterior limits. The map further shows the position of the tract relatively to an outside object, viz: the dwelling house of Baca, and exhibits a “county road,” running from the house to and across the tract in a northeasterly direction; and the question precisely stated is, whether a map so constructed, it being referred to and made part of the deed to be construed, is to be regarded as a more authoritative manifestation of the understanding of the parties than the verbal description by courses and distances.
The rule governing the construction of deeds containing conflicting descriptions is that the description the least likely to be affected with mistakes is to be adopted. (Davis v. Rains-*446ford, 17 Mass. 210.) By way of further -exposition, it has been held that that description should be followed which is the most stable and certain, (Jackson v. Loomis, 18 John. SI,) and the only reason why monuments are followed as against courses and distances is, that of the two, monumental lines are more stable and certain, and are less liable to be mistaken. We consider that the map constituting a part of the deed now in question, replete as it is to its very outlines with delineations of natural objects found upon the land, such as hills and streams, and of constructions thereon, such as roads, houses, villages, etc., is more “ stable and certain,” and “ less likely to be affected with mistakes,” than the other description by courses and distances contained in the deed. In effect, the map makes the deed a conveyance by monuments. Baca’s house to the west of the tract is a monument, and so is the chain of hills forming its western boundary, and so is every object, whether natural or artificial, delineated upon the map. These objects might have been set forth in language; and if they had been, and with that fullness of detail which the map exhibits, that such verbal description would have overruled the description by courses and distances can hardly admit of question. For all the purposes of argument here, the map may be regarded as a daguerreotype of the land which the grantor intended to convey. In Thomas v. Patten, 3 3 Maine, 333, it was held that all the objects represented upon a plan are to have the same effect as they would if brought into the deed by verbal description.
But there is another view under which the point in controversy may be disposed of. Assuming that we are mistaken in holding that the description furnished by the map is more reliable and therefore more authoritative than the verbal description by courses and distances, the most that can be claimed for the appellant is that the two descriptions are of equal authority. Considering the case under that aspect, the settled rule of law would require us to adopt the description most favorable to the grantee. \J
Judgment affirmed.